EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the title: 
SERVERS AND NON-TRANSITORY COMPUTER READABLE STORAGE MEDIUM FOR REGISTERING AND MONITORING CONSUMABLES

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Eligibility Considerations:
When considering each of the limitations, the Examiner has concluded that claims 1, 4-6, 13, and 18-21 are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claims 1 and 4-6 reciting a server (i.e., machine); claim 13 reciting a non-transitory computer readable medium (i.e., article of manufacture); and claims 18-21 reciting a server (i.e., machine). With respect to independent claims 1, 13, and 18, the eligible features include: 
receiving, in the condition where the connection between the server and the target device via the Internet has been established for a first time, a device identification information automatically transmitted from the target device via the Internet;
after determining that the device identification information matches with the first device identification information, transmitting a notification to the target device which causes the target device to transmit second device identification information; and
receiving, after transmitting the notification to the target device, the second device identification information from the target device via the Internet, the second device identification information being prestored in the target device and uniquely identifying the target device and being different from the device identification information.
Claims 1, 13, and 18 recite an abstract idea because the claims recite registering for and providing a service. However, the abstract ideas are integrated into a practical application because the claims recite transmitting a device identification information to the server, which causes the server to send a notification to the target device, which in turn causes the target device to send second device identification information, which is different from the original device identification information. This is an improvement to technology because it enhances the security of the connection between the server and target device, a technological improvement which is reflected in Applicant’s specification at [0053]-[0056]. Therefore, claims 1, 4-6, 13, and 18-21 are eligible under 35 U.S.C. 101.
 
Prior Art Considerations:
Claims 1, 4-6, 13, and 18-21 are allowable due to the novel and non-obvious features of transmitting a notification from the server to a target device that causes second device identification information to be transmitted to the server and second device identification information that includes location information that designates a destination. The prior art discloses sending and receiving device identification information over the Internet in order to provide printer services to a target device, but the prior art fails to obviously teach transmitting more than one device information per target device based on an Internet connection and in response to receiving device identification information, sending, from the server, a notification that causes transmission of second device identification information from the target device. The prior art also fails to obviously teach that second device identification information that includes location information that designates a destination.
The most relevant prior art includes previously cited Bhatia et. al. (US 10592892 B2, herein referred to as Bhatia), Ohara (US 20150355865 A1, herein referred to as Ohara), Nakamura et. al. (US 20090190166 A1, herein referred to as Nakamura), and Chitre (US 20160086189 A1, herein referred to as Chitre). Newly cited Kuroda (US 20090077278 A1, herein referred to as Kuroda) is also relevant.
Bhatia discloses a printer subscription system that comprises a server and a controller (Bhatia: fig 3; [Col. 2, ln. 58-59]; [Col. 11, ln. 22-24]; [Col. 3, ln. 1-3]). A user can purchase and connect a printer to a network, and the user registers their information for the printer using their mobile device (Bhatia: fig 1; fig 3; [Col.1, ln. 36-43]; [Col.3, ln. 47-48]; [Col.4, ln. 32-36]). When the user connects the printer to the network, the printer is connected to the remote service provider, and the user identification information for the printer is registered into a memory (Bhatia: fig 1; fig 3; [Col.3, ln. 8-10]; [Col. 3, ln. 50-51]; [Col. 3, ln. 56-60]; [Col. 13, ln. 17-21]). The user can also initiate a registration for an ink subscription service, and the service information for the ink subscription is also registered into a memory (Bhatia: fig 1; fig 3; [Col. 3, ln. 8-10]; [Col. 4, ln. 22-24]; [Col. 12, ln. 1-8]). When the user registers the printer with the remote service provider, the remote service provider assigns the printer an ID or email address and stores information about the printer in a database (Bhatia: fig 1; [Col. 3, ln. 55-60]). When the user connects the printer to the network, the printer initiates communication with the remote service provider by transmitting user account information and printer ID to the remote service provider (Bhatia: [Col. 3, ln. 47-48]; [Col. 6, ln. 58-64]; [Col. 16, ln. 17-21]). The remote service provider provides the service to the user based on the user identification information and service information stored in the memory, which is associated with the printer information that is sent (Bhatia: [Col. 3, ln. 66-67; Col. 4, ln. 1-21]). The remote service providing server can receive status information about the printer and send print job requests to the printer (Bhatia: [Col. 3, ln. 62-65]). The printer can also send information about the ink and toner levels to the server in order to determine whether a service is needed, and then the remote service provider can physically deliver replacement ink cartridges (Bhatia: [Col. 4, ln. 11-21]; [Col. 10, ln. 51-56]). 
Bhatia does not disclose connecting, sending, and receiving via the internet, determining whether device information matches first device information registered, nor causing the service provider to provide the service after determining that the device information matches the first device information. Bhatia also does not disclose registering into first or second memories, receiving first device information in response to the first device information being sent from a vendor's terminal via the Internet, nor transmitting a transmitting request to the target device via the Internet for requesting the target device to transmit related information related to the service at a transmission timing. Bhatia further does not disclose a management server comprising the second memory and a management server-side controller, a storage server comprising the first memory and a storage server-side controller, nor second device identification information that includes location information that designates a destination.
Ohara discloses a printer network that comprises a PC and a server, with all of the devices connected via the internet (Ohara: fig 1; [0015]). The user can send requests from the PC to the server over the Internet, and printer IDs can be sent to the servers over the Internet (Ohara: fig 1; fig 5; [0047]; [0051]). The server acquires the printer information and then determines if the printer information received matches the printer information stored (Ohara: fig 5; [0049]). If there is a match, then the server sends an instruction for the printer to print (Ohara: fig 5; [0049]; [0076]). 
Ohara does not disclose registering into first or second memories nor receiving first device information in response to the first device information being sent from a vendor's terminal via the Internet nor transmitting a transmitting request to the target device via the Internet for requesting the target device to transmit related information related to the service at a transmission timing. Ohara also does not disclose a management server comprising the second memory and a management server-side controller, a storage server comprising the first memory and a storage server-side controller, nor second device identification information that includes location information that designates a destination.
Nakamura discloses a document and printing network (Nakamura: figs 1-5). The system registers information into first and second memories (Nakamura: fig 2; fig 5; [0079], [0081]). The server can have a management server, which comprises the second memory and a management server-side controller that transmits information to the storage server (Nakamura: figs 2, 4, 5; [0070], [0081]-[0082], [0087]). The server can also have a storage server, which comprises the first memory and a storage server-side controller that receives information from the management server (Nakamura: figs 2, 5; [0079]-[0080], [0082], [0087]). The server also causes the management server to provide a printing service (Nakamura: fig 3; [0087]). 
Nakamura does not disclose receiving first device information in response to the first device information being sent from a vendor's terminal via the Internet. Nakamura also does not disclose connecting, sending, and receiving via the internet, determining whether device information matches first device information registered, nor causing the service provider to provide the service after determining that the device information matches the first device information. Nakamura further does not disclose registering user registration information and service registration information in association with first device identification information, transmitting a transmitting request to the target device via the Internet for requesting the target device to transmit related information related to the service at a transmission timing, nor receiving second device identification information that includes location information that designates a destination.
Chitre discloses an item information collecting system that is utilized at a fulfillment center to collect item IDs for users who place online orders (Chitre: figs 1A; 1B; [0028]-[0030], [0035]). The item IDs are obtained and registered to an item registration module, where the item ID can be looked up at a later time and sent to other devices (Chitre: figs 1A; 1B; [0055]). Chitre does not disclose a printer network that includes multiple servers and memories for registering users to their target device for services. Chitre also does not disclose determining whether device information matches first device information registered, transmitting a transmitting request to the target device via the Internet for requesting the target device to transmit related information related to the service at a transmission timing, nor causing the service provider to provide the service after determining that the device information matches the first device information. Chitre further does not disclose registering service registration information in association with first device identification information, nor receiving second device identification information that includes location information that designates a destination.
Kuroda discloses an information processing device connected via the Internet that monitors consumables such as paper, ink, toner, and staples (Kuroda: [0063]-[0070], [0316]). The information processing device receives information from the peripheral device at timed intervals, and also notifies the PC/workstation when the consumables are below a predetermined threshold (Kuroda: [0090], [0154]-[0156]). Kuroda does not disclose multiple servers and memories for registering users to their target device for services, determining whether device information matches first device information registered, nor causing the service provider to provide the service after determining that the device information matches the first device information. Kuroda further does not disclose registering service registration information in association with first device identification information, nor receiving second device identification information that includes location information that designates a destination.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1, 4-6, 13, and 18-21 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.

Examiner’s Comment
The Examiner notes the attached non-patent literature titled “These printers will automatically order their own ink from Amazon, as new replenishment service debuts”, published on January 19, 2016 by Todd Bishop on GeekWire.com, hereinafter referred to as “Bishop.” Bishop describes how the printer brand “Brothers” has programmed its printers to replenish their own consumables by ordering directly from Amazon when they are low. Although describing that a printer can monitor consumable consumption and reorder without human intervention, Bishop does not describe all the features of the claimed invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8, ln. 00am-6, ln. 00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http, ln. //www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit, ln.  https, ln. //patentcenter.uspto.gov. Visit https, ln. //www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https, ln. //www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625